DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 2-4-2021. As directed, claims 1 and 14 have been amended, no new claims have been cancelled, and no claims have been added. Thus, claims 1-3, and 7-20 are pending in the current application.

Response to Amendment
Claims 1 and 14 have been amended to address issues with the written description support for the rim width. The previously held rejections under 35 USC 112(a) are hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks page 10) that the relied upon reference, Patton (US 2018/0116902), fails to disclose “a side surface which generally abuts the rim outer edge and bottom surface”.
Applicant further argues that Patton fails to disclose that the “rim length is greater than the rim width and the bottom length is greater than the bottom width”.

As the limitations which are argued above are amended limitations of claims 1 and 14, and thus, have not yet been addressed, new grounds of rejection employing Patton (US 2018/0116902) are appended, and the newly added claim limitations are addressed.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Lines 29-30 recite “wherein rim length” and should be corrected to read “wherein the rim length” 
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
-Lines 29-30 recite “wherein rim length” and should be corrected to read “wherein the rim length” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patton (US 2018/0116902).
Regarding claim 1, Patton discloses a massage device (abstract, lines 1-5; Figs. 11-18) comprising: 
a base (paragraph 62, line 10 “base of mat 400” and paragraph 66, lines 6-8 “flat base 462” of the insert 460) with a longitudinal axis (see annotated Fig. 12 below) and a single channel (420) (paragraph 62, lines 1-4) defined by a rim (see annotated Fig. 16 below), the single channel (420) is symmetrical along the longitudinal axis (see Fig. 17 which shows that the cross-section of the channel 420 is symmetrical; paragraph 66, lines 5-8 describe the shape of the channel as a “cylindrical trough”) and has a proximal surface, a distal surface, and a middle surface (see annotated Fig. 16 below); 

    PNG
    media_image1.png
    430
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    259
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    657
    500
    media_image3.png
    Greyscale

the middle surface (shown in annotated Fig. 16 above) extends a predetermined length between the proximal surface and the distal surface (as depicted in annotated Fig. 16 above, the middle surface of the channel extends between the proximal and distal surfaces of the channel), a cross section of the middle surface has a concave arc shape along the entire predetermined length (paragraph 63, lines 4-6 describe how the channel shape accommodates that of a massage roller; Fig. 17 depicts the concave cross-sectional shape of the channel; paragraph 66, lines 11-15 describe the channel as having a curved profile to accommodate the massage roller), the concave arc shape has a constant arc width and a constant arc depth (see Fig. 17, which depicts the cross-sectional shape of the channel, the arc width and depth are unchanging, and Fig. 15 which shows 
the rim has a rim length parallel to the longitudinal axis and a rim width perpendicular to the longitudinal axis which are defined by a rim outer edge opposite the single channel (420) (see annotated Fig. 16 below), 

    PNG
    media_image4.png
    634
    517
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    477
    575
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    477
    575
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    629
    404
    media_image7.png
    Greyscale

the open side of the proximal rim portion, and the open side of the distal rim portion face towards the middle surface (see annotated Fig. 15 below; paragraph 66, lines 1-5); 

    PNG
    media_image8.png
    477
    575
    media_image8.png
    Greyscale

the semi-circle width of the proximal rim portion and the semi-circle width of the distal rim portion are the same as the constant arc width (see Fig. 16, the width of the semi-circles formed at the proximal and distal rim portions are the same width as the constant arc width through the entire channel); 
the proximal surface extends from the proximal rim portion in a curved concave manner towards a proximal common point located along the longitudinal axis at a proximal most edge of the middle surface (see annotated Fig. 15 below; paragraph 66, lines 1-5 describe the rounded ends of the channel); 2Atty. Docket No. SP1 0002 US 

    PNG
    media_image9.png
    434
    494
    media_image9.png
    Greyscale


the distal surface extends from the distal rim portion in a curved concave manner towards a distal common point along the longitudinal axis at a distalmost edge of the middle surface (see annotated Fig. 15 below; paragraph 66, lines 1-5 describe the rounded ends of the channel); 

    PNG
    media_image10.png
    434
    494
    media_image10.png
    Greyscale

the base (paragraph 62, line 10 “base of mat 400” and paragraph 66, lines 6-8 “flat base 462” of the insert 460) comprises a bottom surface opposite the rim and a side surface, wherein the side surface generally abuts the rim outer edge and bottom surface (see annotated Figs. 14 and 17 below; paragraph 65, lines 1-8), 

    PNG
    media_image11.png
    234
    605
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    225
    608
    media_image12.png
    Greyscale

and the bottom surface has a bottom length parallel to the longitudinal axis which is greater than the rim length (see for example length 304 of the mat 300 of Fig. 9 which runs parallel to the longitudinal axis of the analogous channel 320, and accounts for the bottom surface length of the mat 300; paragraph 59, lines 1-6; mat 400 of Figs. 11-17 has a similarly shaped mat, and the mat length is longer than the rim length) and a bottom width perpendicular to the longitudinal axis which is greater than the rim width length (see for example width 302 of the mat 300 of Fig. 9 which runs perpendicular to the longitudinal axis of the analogous channel 320, and accounts for the bottom surface width of the mat 300; paragraph 59, lines 1-6; mat 400 of Figs. 11-17 has a similarly shaped mat, and the mat width is greater than the rim width), and wherein rim length is greater than the rim width (see Fig. 12) and the bottom length is greater than the bottom width (paragraph 59, lines 1-8 recite that the length 304 of the analogous mat 300 can be greater than the width 302 “the width 302 can be the same distance or shorter than length 304”); 
the bottom surface, side surface, single channel and rim are formed in a single fixture (paragraph 65, lines 3-9, the insert 460 can be fixed within the void 467 of the mat 400 forming a single fixture when in use and assembled; Fig. 14), 

the ball radius is substantially equal to the constant arc depth (paragraph 66, lines 9-11); 
the ball is capable of being freely inserted into and freely removed from the single channel (420) (abstract, lines 1-10; paragraph 47, lines 1-5 the massage roller is received within the channel); and when the ball surface makes contact with the middle surface the ball may roll in a longitudinal direction, while the concave arc shape limits the ball from rolling in a lateral direction (abstract, lines 1-10; see paragraph 46 which describes the rolling motion of the ball; paragraph 66 describes that the channel interfaces with the ball surface; throughout Figs. 1A-C which depict the massage roller in an analogous channel, the ball is constrained from lateral movement by the channel, and rolls longitudinally down the mat).
Regarding claim 2, Patton discloses the massage device of claim 1, as discussed above.
Patton further discloses the massage device wherein the constant arc depth is between 70% and 100% of the ball radius (paragraph 66; Fig. 14, 17). 
Patton states that the arc radius of the profile of the channel (420) can be equivalent to the radius of the outer surface of the ball (paragraphs 66, 67). In the case that the arc radius is equivalent to the ball radius, the constant arc depth is also equivalent to the ball radius, or 100% of the ball radius. This is because the radius of the ball, which is a sphere, denotes the semi-circular distance from the center of the ball to the outer edge of the ball. Since the ball radius is equivalent to the arc radius (paragraph 66), the channel (420) also defines a semi-circular shape which mimics the massage ball, meaning that each of the arc radius and the constant arc depth 
Regarding claim 13, Patton discloses the massage device of claim 1, as discussed above.
Patton further discloses that the ball radius is between .98” and 1.97” (paragraph 47). Patton discloses that the diameter of the ball can be between 50 and 100 millimeters (paragraph 47), which would give a ball radius of between 25 and 50 millimeters. Converting this range to inches gives a range for the ball radius between .98” and 1.97”. In the case that the prior art discloses a range overlapping that of the claimed range, whether or not that range is anticipated by the prior art reference is fact dependent (MPEP 2131.03 II). Applicant’s Specification is silent with respect to the claimed ball radius range, and therefore has not provided any criticality regarding this specific range, nor any evidence that a range overlapping the claimed range would produce unexpected results. Thereby, the claimed range is anticipated by Patton’s disclosure.
Regarding claim 14, Patton discloses a massage device (abstract, lines 1-5; Figs. 11-18) comprising: 
a base (paragraph 62, line 10 “base of mat 400” and paragraph 66, lines 6-8 “flat base 462” of the insert 460) with a longitudinal axis (see annotated Fig. 12 below) and a single channel (420) (paragraph 62, lines 1-4) defined by a rim (see annotated Fig. 16 below), the single channel (420) is symmetrical along the longitudinal axis (see Fig. 17 which shows that the cross-section of the channel 420 is symmetrical; paragraph 66, lines 5-8 describe the shape of the channel as a “cylindrical trough”) and has a proximal surface, a distal surface, and a middle surface (see annotated Fig. 16 below); 

    PNG
    media_image1.png
    430
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    259
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    657
    500
    media_image3.png
    Greyscale

the middle surface (shown in annotated Fig. 16 above) extends a predetermined length between the proximal surface and the distal surface (as depicted in annotated Fig. 16 above, the middle surface of the channel extends between the proximal and distal surfaces of the channel), a cross section of the middle surface has a concave arc shape along the entire predetermined length (paragraph 63, lines 4-6 describe how the channel shape accommodates that of a massage roller; Fig. 17 depicts the concave cross-sectional shape of the channel; paragraph 66, lines 11-15 describe the channel as having a curved profile to accommodate the massage roller), the concave arc shape has a constant arc width and a constant arc depth (see Fig. 17, which depicts the cross-sectional shape of the channel, the arc width and depth are unchanging, and Fig. 15 which shows 
the rim has a rim length parallel to the longitudinal axis and a rim width perpendicular to the longitudinal axis which are defined by a rim outer edge opposite the single channel (420) (see annotated Fig. 16 below), 

    PNG
    media_image4.png
    634
    517
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    477
    575
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    477
    575
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    629
    404
    media_image7.png
    Greyscale

the open side of the proximal rim portion, and the open side of the distal rim portion face towards the middle surface (see annotated Fig. 15 below; paragraph 66, lines 1-5); 

    PNG
    media_image8.png
    477
    575
    media_image8.png
    Greyscale

the semi-circle width of the proximal rim portion and the semi-circle width of the distal rim portion are the same as the constant arc width (see Fig. 16, the width of the semi-circles formed at the proximal and distal rim portions are the same width as the constant arc width through the entire channel); 
the proximal surface extends from the proximal rim portion in a curved concave manner towards a proximal common point located along the longitudinal axis at a proximal most edge of the middle surface (see annotated Fig. 15 below; paragraph 66, lines 1-5 describe the rounded ends of the channel); 2Atty. Docket No. SP1 0002 US 

    PNG
    media_image9.png
    434
    494
    media_image9.png
    Greyscale


the distal surface extends from the distal rim portion in a curved concave manner towards a distal common point along the longitudinal axis at a distalmost edge of the middle surface (see annotated Fig. 15 below; paragraph 66, lines 1-5 describe the rounded ends of the channel); 

    PNG
    media_image10.png
    434
    494
    media_image10.png
    Greyscale

the base (paragraph 62, line 10 “base of mat 400” and paragraph 66, lines 6-8 “flat base 462” of the insert 460) comprises a bottom surface opposite the rim and a side surface, wherein the side surface generally abuts the rim outer edge and bottom surface (see annotated Figs. 14 and 17 below; paragraph 65, lines 1-8), 

    PNG
    media_image11.png
    234
    605
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    225
    608
    media_image12.png
    Greyscale

and the bottom surface has a bottom length parallel to the longitudinal axis which is greater than the rim length (see for example length 304 of the mat 300 of Fig. 9 which runs parallel to the longitudinal axis of the analogous channel 320, and accounts for the bottom surface length of the mat 300; paragraph 59, lines 1-6; mat 400 of Figs. 11-17 has a similarly shaped mat, and the mat length is longer than the rim length) and a bottom width perpendicular to the longitudinal axis which is greater than the rim width length (see for example width 302 of the mat 300 of Fig. 9 which runs perpendicular to the longitudinal axis of the analogous channel 320, and accounts for the bottom surface width of the mat 300; paragraph 59, lines 1-6; mat 400 of Figs. 11-17 has a similarly shaped mat, and the mat width is greater than the rim width), and wherein rim length is greater than the rim width (see Fig. 12) and the bottom length is greater than the bottom width (paragraph 59, lines 1-8 recite that the length 304 of the analogous mat 300 can be greater than the width 302 “the width 302 can be the same distance or shorter than length 304”); 
the bottom surface, side surface, single channel and rim are formed in a single fixture (paragraph 65, lines 3-9, the insert 460 can be fixed within the void 467 of the mat 400 forming a single fixture when in use and assembled; Fig. 14), 


    PNG
    media_image13.png
    256
    661
    media_image13.png
    Greyscale

a ball (“massage roller”) (abstract, lines 1-5; paragraph 63, lines 1-2) with a ball surface wherein the proximal surface and the distal surface have a concave shape analogous to the ball surface and a ball radius (paragraph 67, lines 1-3 and 5-9; Fig. 15; paragraph 66, lines 9-11); 
the ball radius is substantially equal to the constant arc depth (paragraph 66, lines 9-11); 
the ball is capable of being freely inserted into and freely removed from the single channel (420) (abstract, lines 1-10; paragraph 47, lines 1-5 the massage roller is received within the channel); and when the ball surface makes contact with the middle surface the ball may roll in a longitudinal direction, while the concave arc shape limits the ball from rolling in a lateral direction (abstract, lines 1-10; see paragraph 46 which describes the rolling motion of the ball; paragraph 66 describes that the channel interfaces with the ball surface; throughout Figs. 1A-C which depict the massage roller in an analogous channel, the ball is constrained from lateral movement by the channel, and rolls longitudinally down the mat).
Regarding claim 15, Patton discloses the massage device of claim 14, as discussed above.
Patton further discloses the massage device wherein the constant arc depth is between 70% and 100% of the ball radius (paragraph 66; Fig. 14).
Patton states that the arc radius of the profile of the channel (420) can be equivalent to the radius of the outer surface of the ball (paragraphs 66, 67). In the case that the arc radius is equivalent to the ball radius, the constant arc depth is also equivalent to the ball radius, or 100% of the ball radius. This is because the radius of the ball, which is a sphere, denotes the semi-circular distance from the center of the ball to the outer edge of the ball. Since the ball radius is equivalent to the arc radius (paragraph 66), the channel (420) also defines a semi-circular shape which mimics the massage ball, meaning that each of the arc radius and the constant arc depth are equivalent by virtue of their shape. As such, the claimed range is anticipated (MPEP 2131.03 II).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3 and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Patton (US 2018/0116902).
The limitation “up to about” is being interpreted relative to Applicant’s Specification which states that “the ball radius 46 is slightly less than the circular arc radius 50.”
Regarding claim 3, Patton discloses the massage device of claim 1, as discussed above.
Patton further discloses the massage device wherein the concave arc shape is a circular arc with an arc radius up to about the ball radius, and the constant arc depth is up to about the ball radius (paragraphs 66, 67; Figs. 12, 14). Patton discloses that the arc radius (radius of profile 464) can be smaller than the ball radius (paragraph 66). Because Patton discloses an arc radius (radius of 464), it can be inferred that the channel (420) is a semi-circular shape. As such, the arc radius and the constant arc depth represent equivalent radii by virtue of their shape. Because Patton discloses that the arc radius can be smaller than the ball radius, Patton discloses that the arc radius and the constant arc depth can effectively be “up to about” the ball radius.
Alternatively, Patton discloses that the diameter of the ball can be between 50 and 100 millimeters (paragraph 47), which would give a variable ball radius of between 25 and 50 
The limitation “up to about” is being interpreted relative to Applicant’s Specification which states that “the ball radius 46 is slightly less than the circular arc radius 50.”
Regarding claim 16, Patton discloses the massage device of claim 1, as discussed above.
Patton further discloses the massage device wherein the concave arc shape is a circular arc with an arc radius up to about the ball radius, and the constant arc depth is up to about the ball radius (paragraphs 66, 67; Figs. 12, 14). Patton discloses that the arc radius (radius of profile 464) can be smaller than the ball radius (paragraph 66). Because Patton discloses an arc radius (radius of 464), it can be inferred that the channel (420) is a semi-circular shape. As such, the arc radius and the constant arc depth represent equivalent radii by virtue of their shape. Because Patton discloses that the arc radius can be smaller than the ball radius, Patton discloses that the arc radius and the constant arc depth can effectively be “up to about” the ball radius.
Alternatively, Patton discloses that the diameter of the ball can be between 50 and 100 millimeters (paragraph 47), which would give a variable ball radius of between 25 and 50 millimeters. Because Patton teaches that the ball can have a range of radii, prior to the effective filing date of the claimed invention, one of ordinary skill in the art could reasonably alter the size of the ball radii such that the arc radius and the constant arc depth are up to about the ball radius.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2018/0116902), as applied to claims 1 and 14 above, in view of Eliane (FR 2818896).
Regarding claim 7, Patton discloses the massage device of claim 1, as discussed above.
Patton fails to disclose that the ball is made of stone.
Eliane discloses a massage device wherein the ball is made of stone (page 1, paragraph 2 of provided translation). Eliane states that the firmness of the stone is advantageous in massaging the tissue (page 3, paragraph 1 of provided translation). Eliane further posits that massaging the arch of the foot with the stone ball stimulates the muscles and reflexes therein, and improves circulation to the area (page 2, paragraph 4 of provided translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patton in view of Eliane to provide a ball to be used in the massage device made of stone because the firmness of the stone is 
Regarding claim 17, Patton discloses the massage device of claim 1, as discussed above.
Patton fails to disclose that the ball is made of stone.
Eliane discloses a massage device wherein the ball is made of stone (page 1, paragraph 2 of provided translation). Eliane states that the firmness of the stone is advantageous in massaging the tissue (page 3, paragraph 1 of provided translation). Eliane further posits that massaging the arch of the foot with the stone ball stimulates the muscles and reflexes therein, and improves circulation to the area (page 2, paragraph 4 of provided translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patton in view of Eliane to provide a ball to be used in the massage device made of stone because the firmness of the stone is advantageous for deep tissue massage as the muscles are stimulated, and this stimulation improves circulation to the affected area.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patton embodiment 1 (US 2018/0116902), as applied to claim 1 above, in view of Patton embodiment 2 (US 2018/0116902).
Regarding claim 8, Patton discloses the massage device of claim 1, as discussed above.
Patton’s first embodiment fails to disclose that the predetermined length is between 3 and 12 inches.
Patton’s second embodiment teaches that the predetermined length (862) is between 9.84 and 12 inches (paragraph 55; Fig. 5).

In the case that the range disclosed in the prior art overlaps the claimed range, a prima facie case of obviousness exists (MPEP 2144.05 I). Because this massage apparatus is directed towards use on a human limb, it would be advantageous to provide this predetermined length as a range of values in order to accommodate differently sized users.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patton’s first embodiment in view of Patton’s second embodiment in order to provide this predetermined length as a range of values in order to accommodate differently sized users. Further, Patton’s disclosure that the length of the channel can be modified demonstrates that it is well within the level of one of ordinary skill in the art to modify the length of such a channel.
Claims 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2018/0116902), as applied to claims 1 and 14 above, in view of Pelton (US 4745909).
Regarding claim 9, Patton discloses the massage device of claim 1, as discussed above.
Patton fails to disclose that the ball has a shell which surrounds a frame, the frame defines a cavity, and the cavity holds a refrigerant.
Pelton teaches a massage device (10) comprised of a shell (16) which surrounds a frame (11), the frame (11) defines a cavity, and the cavity holds a refrigerant (12) (Col. 4, lines 6-11, 15-20; Figs. 1 and 3; claim 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage device disclosed by Patton in view of Pelton to provide a massage device including a ball portion made up of a metal frame capable of holding a refrigerant, and a shell comprised of rubber, in order to provide the user’s injured foot, which interfaces with said ball, with a cryotherapeutic treatment in order to reduce pain and swelling in the affected area.
Regarding claim 10, Patton in view of Pelton disclose the massage device of claim 9, as discussed above.
Pelton further discloses the massage device wherein the refrigerant is water (Col. 4, line 23).
Regarding claim 11, Patton in view of Pelton disclose the massage device of claim 9, as discussed above.
Pelton further discloses the massage device wherein the shell (16) is made of rubber and the frame (11) is made of metal (Col. 4, lines 6-8 and 15-20). Pelton suggests that the shell (16) portion be made of a rubber material (Col. 4, lines 15-20), and the frame (11) be made of a metal, in particular aluminum or stainless steel (Col. 4, lines 6-8).
Regarding claim 18, Patton discloses the massage device of claim 14, as discussed above.

Pelton teaches a massage device (10) comprised of a shell (16) which surrounds a frame (11), the frame (11) defines a cavity, and the cavity holds a refrigerant (12) (Col. 4, lines 6-11, 15-20; Figs. 1 and 3; claim 1).
Pelton suggests that the shell (16) portion be made of a rubber material (Col. 4, lines 15-20), the frame (11) be made of a metal, in particular aluminum or stainless steel, (Col. 4, lines 6-8), and the cavity be constructed to hold a refrigerant, specifically water, (Col. 4, line 23). Pelton teaches that cold therapy is advantageous because it aids in constricting the blood vessels in the affected area which reduces swelling and pain (Col. 3, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage device disclosed by Patton in view of Pelton to provide a massage device including a ball portion made up of a metal frame capable of holding a refrigerant, and a shell comprised of rubber, in order to provide the user’s injured foot, which interfaces with said ball, with a cryotherapeutic treatment in order to reduce pain and swelling in the affected area.
Regarding claim 19, Patton in view of Pelton disclose the massage device of claim 18, as discussed above.
Pelton further discloses the massage device wherein the refrigerant is water (Col. 4, line 23).
Regarding claim 20, Patton in view of Pelton disclose the massage device of claim 19, as discussed above.
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 2018/0116902), as applied to claim 1 above, in view of Mallory (US 2016/0074273).
Regarding claim 12, Patton discloses the massage device of claim 1, as discussed above.
Patton fails to disclose that the ball surface has been treated to increase friction.
		Mallory teaches a massage device (10) wherein the ball surface has been treated to increase friction (paragraphs 24 and 27). Mallory teaches that the ball surface is treated so as to increase friction between the massage device, the surface it is used on, and the user. Mallory suggests that increasing friction in this way is advantageous because it serves to reduce slippage while the device is in use, thereby eliminating the risk of the user incurring injury while using the device (paragraphs 24 and 27).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patton in view of Mallory to provide a massage device wherein the ball surface is treated to increase friction to reduce slippage while the device is in use, thereby eliminating the risk of the user incurring injury while using the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785